DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed October 29, 2019.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020, is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is encompassed within the claims of US Patent No. 10,460,407.
Claims of 16/667,533
Claims of US Patent No. 10,460,407
A computer-aided communication system useful in making content accessible to users, the system comprising:
A computer-aided communication system useful in making content accessible to users, the system comprising
 an interpretation platform comprising memory coupled with at least one server, the at least one server connected to a network and comprising at least one application capable of interacting with data stored at least partially in the memory of the interpretation platform;
an interpretation platform comprising memory coupled with at least one server, the at least one server connected to a network and comprising at least one application capable of interacting with data stored at least partially in the memory of the interpretation platform;
a workstation user interface (WUI) configured to at least facilitate recordation, editing and playback of visual content;
comprising a workstation user interface comprising at least a first portion and a second portion that are concurrently displayed, the first portion configured to record, edit and playback video content and the second portion for playing aural content;
and one or more workstations in communication with the network, each workstation located in any geographic location that has access to the network, configured to receive prerecorded content from the interpretation platform and transmit interpreted content to the interpretation platform, and configured to display the WUI;
one or more workstations in communication with the network, each workstation located in any geographic location that has access to the network, configured to transmit recorded video content to the interpretation platform, and comprising a workstation user interface comprising at least a first portion and a second portion that are concurrently displayed, the first portion configured to record, edit and playback video content and the second portion for playing aural content;  (claim 7 -- wherein: the workstations of the accepting user comprises a visual input device and the converted response is recorded by the accepting user of the first set using the visual input device; and the platform further comprises at least one component configured to transmit a signal of the prerecorded audible content to the workstation of the accepting user.)

and a learning management system configured to provide a networked environment for the delivery of course content to a second set of credentialed users, the learning management system comprising at least one learning management server, one or more user interfaces through which the second set of credentialed users can access course content stored on one or more of the at least one learning management servers, and a plurality of user devices in communication with the at least one learning management server, each user device capable of displaying at least one of the one or more user interfaces, wherein a first interface of the one or more user interfaces comprises an interpretation request interface configured such that a requesting user of the second set of credentialed users can interact with the interpretation platform via a first user device of the plurality of user devices and submit a request for interpretation to the at least one server of the interpretation platform, the request associated with at least a portion of the course content and comprising prerecorded audible content to be interpreted into a non-audible language;
wherein the interpretation platform is configured to: receive, on the at least one server, a request for interpretation from a requesting user,
 and wherein the interpretation platform is configured to: receive, on the at least one server, the request for interpretation from the requesting user,
identify, by executing at least one of the at least one application of the server, a first set of users, each of such users being human,
identify, by executing at least one of the at least one application of the server, a prescreened set of users of the first set of human users that satisfy a set of established criteria,
transmit the request for interpretation to the first set of users over the network,
transmit the request for interpretation to the prescreened set of users over the network
provide prerecorded content to an accepting user of the first set of users,
provide the prerecorded audible content to an accepting user of the prescreened set, the accepting user accessing the prerecorded audible content via the second portion of the workstation user interface,
receive, on the server, a converted response that comprises an interpretation prepared directly from the prerecorded content, the interpretation comprising the accepting user performing an interpretation of the prerecorded content,
receive, on the server, a converted response that comprises a recording prepared directly from the prerecorded audible content, the recording comprising video content showing the accepting user performing an interpretation of the prerecorded audible content into the non-audible language
and provide the converted response to only the requesting user or to a second set of credentialed users over the network.
and provide the converted response to only the requesting user or to the second set of credentialed users through a second interface of the one or more user interfaces of the learning management system.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the learning management system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klinefelter et al (US Patent Application Publication No. 2002/0069067), hereinafter, Klinefelter.
Klinefelter teaches a system, method, and apparatus for providing interpretive communication on a network.  Regarding claim 1. Klinefelter teaches a computer-aided communication system useful in making content accessible to users, the system comprising [Fig 1 and 2: para 0061-0070]
an interpretation platform comprising memory coupled with at least one server, the at least one server connected to a network and comprising at least one application capable of interacting with data stored at least partially in the memory of the interpretation platform [para 0043-0045 – interpreting system]; 
a workstation user interface (WUI) configured to at least facilitate recordation, editing and playback of visual content [para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content]; and 
one or more workstations in communication with the network, each workstation located in any geographic location that has access to the network, configured to receive prerecorded content [para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time], from the interpretation platform and transmit interpreted content to the interpretation platform, and configured to display the WUI [para 0044 -- interpreter is available throughout the network, regardless of user geographical location; 0103]; 
wherein the interpretation platform is configured to: 
receive, on the at least one server, a request for interpretation from a requesting user [para 0046 -- user may request the first available interpreter, 0061-0069 – user choice of icons for interpreting services];
identify, by executing at least one of the at least one application of the server, a first set of users, each of such users being human, [para 0044; 0046-0047; 0061-0069; para 0091-0092 – algorithm to select interpreter];
transmit the request for interpretation to the first set of users over the network [para 0046-0047 -- the user submits and transmits the information to the provider computer, representative person, department or digital agent; 0061-0069], 
provide prerecorded content to an accepting user of the first set of users [para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time], 
receive, on the server, a converted response that comprises an interpretation prepared directly from the prerecorded content, the interpretation comprising the accepting user performing an interpretation of the prerecorded content, [para 0103 -- the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time that they request] and
provide the converted response to only the requesting user or to a second set of credentialed users over the network [para 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected].  
Klinefelter fails to specifically teach each of the limitations/features in a single embodiment.  However, Klinefelter teaches [para 0131] it is understood that the present invention is capable of use in various other combinations and environments, and is capable of changes or modifications within the scope of the inventive concept as expressed herein.  Therefore, one having ordinary skill in the art at the time of the invention, given the multiple embodiments of features of Klinefelter and Klinefelter’s specific suggestion that various other combinations are possible, would have been able to combine the features of the various embodiments of the invention to determine an optimal operating combination so as provide a system, method and apparatus that provides an ability to locate and utilize an interpreter and/or translator quickly,  without having to maintain or provide a translator or interpreter to be constantly attending and personally present at a specific location of the user of the interpretation or translation services or efforts and that provides for utilization of these interpretive and/or translative providers via a network, as specifically suggested by Klinefelter [para 0022].
Regarding claim 2, Klinefelter teaches the interpretation is prepared using the WUI and the WUI comprises at least two portions, each portion having functionality that is accessible concurrently with functionality of the other portion, wherein at least one of the portions is configured to at least facilitate recordation, editing, and playback of visual content and at least one of the portions is configured to play audible content, record audible content, or both [para 0059-  audio and video feeds; 0061-0069 – audio and visual connection; para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content];  
Regarding claim 3, Klinefelter teaches further comprising a learning management system [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0082; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person] configured to provide a networked environment for the delivery of course content to the second set of credentialed users [para 0070-0071 -- responses sent to the user, where users are subscribers to the service that is password protected], the learning management system comprising: at least one learning management server [para 0055- online education beamed globally; para 0082], one or more user interfaces through which the second set of credentialed users can access course content stored on one or more of the at least one learning management servers [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where storing teaching lessons is an obvious step requiring only routine skill in the art, so as to allow additional student access to coursework at a time that is more convenient for the student], and a plurality of user devices in communication with the at least one learning management server, each user device capable of displaying at least one of the one or more user interfaces of the learning management system [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where online course beamed globally allows for a plurality of user devices to display the provided interpretation services], wherein a user of the second set of credentialed users is a requesting user of the interpretation platform and prerecorded content to be recorded comprises at least a portion of the course content [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where storing teaching lessons is an obvious step requiring only routine skill in the art, so as to allow additional student access to coursework at a time that is more convenient for the student; para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time; 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected].
Regarding claim 4, Klinefelter teaches a first interface of the one or more user interfaces of the learning management system comprises an interpretation request interface [para 0061-0069 – user choice of icons for interpreting services] configured such that the requesting user of the second set of credentialed users [0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected] can submit a request for interpretation to the at least one server of the interpretation platform [para 0046 -- user may request the first available interpreter, 0061-0069 – user choice of icons for interpreting services]; the request associated with the prerecorded content to be interpreted [para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content].  
Regarding claim 5, Klinefelter teaches the workstation further comprises at least one video camera, at least one speaker, or is in operative communication with at least one video camera, at least one speaker, or both [para 0059 – audio and video feeds; 0062; 0069].  
Regarding claim 6, Klinefelter teaches the prerecorded content comprises video content showing an individual performing Sign Language and the interpretation comprises audible language [para 0103 -- invention includes a video tape or a recordation of the visual sign language by the hearing impaired person that has been transmitted through a translator and the, for example, spoken interpretation is then later delivered].  
Regarding claim 7, Klinefelter teaches the prerecorded content comprises video content showing an individual performing Sign Language, the interpretation comprises audible language [para 0103 -- invention includes a video tape or a recordation of the visual sign language by the hearing impaired person that has been transmitted through a translator and the, for example, spoken interpretation is then later delivered], and the at least one portion of the WUI configured to play audible content, record audible content, or both is configured to facilitate recordation of the accepting user performing the interpretation [para 0067-0069 – audio and video connections; 0089 -- CCD camera mounted with a laptop or separately so that the interpreter may immediately provide services anywhere in the world].  
Regarding claim 8, Klinefelter teaches wherein the prerecorded content comprises audible content comprising spoken language [para 0061-0069 – audio and video connection], the interpretation comprises video content comprising a non-audible language, and the at least one portion of the WUI configured to facilitate recordation, editing and playback of visual content [para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated …where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content]; is configured to facilitate recordation of the accepting user performing a non-audible interpretation using at least a camera in operative communication with the workstation [para 0067-0069 – audio and video connections; 0089 -- CCD camera mounted with a laptop or separately so that the interpreter may immediately provide services anywhere in the world].    
Regarding claim 9, Klinefelter teaches at least two portions of the WUI are configured to display visual content concurrently, the prerecorded content comprises written text displayed in one of the portions of the WUI [para 0059 – audio and video feeds; 0061-0069 – audio video content and scrolling text], and the interpretation comprises video content of the accepting user performing Sign Language displayed in another of the portions of the WUI  [para 0067-0069 – audio and video connections; 0089 -- CCD camera mounted with a laptop or separately so that the interpreter may immediately provide services anywhere in the world].      
Regarding claim 10, Klinefelter teaches the interpretation platform is integrated with the learning management system in a secured environment [para 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected], the network comprises the Internet [para 0059-0060; 0066], the requesting user is an administrator or teacher of a course associated with the course content [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person], and the one or more user interfaces of the learning management system further comprises a third user - 54 -D2014-15-US-02 (JR) interface configured such that a student user of the second set of credential users can submit a preliminary request for interpretation to the requesting user for approval [para 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected].  
Regarding claim 11, Klinefelter teaches  wherein the platform is further configured to: provide the converted response to a second user of the first set for verification of the accuracy of the converted response; receive the verified converted response from the second user of the first set; and provide the verified converted response to one or more users of the second set [para 0099 – where a third party can monitor , rate or evaluate the interpreter, where allowing the third party to forward or not forward converted content is an obvious step so as to provide Klinefelter’s suggested quality control].  
Regarding claim 12, Klinefelter teaches the at least one portion of the WUI configured to play audible content, record audible content, or both further comprises one or more means to play, rewind, fast-forward, stop, and pause the prerecorded content [para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated …where playing, rewind, fast-forward and pause are obvious control elements utilized in viewing recorded content];   
Regarding claim 13, Klinefelter teaches wherein the at least one portion of the WUI configured to facilitate recordation, editing and playback of visual content further comprises one or more means to play, rewind, fast-forward, stop, and pause the prerecorded content [para 0059 – audio and video feeds that can be recorded (para 0096); para 0103 -- invention includes a video tape or a recordation of the visual sign language by the hearing impaired person that has been transmitted through a translator and the, for example, spoken interpretation is then later delivered-- where playing, rewind, fast-forward and pause are obvious control elements utilized in viewing recorded content], 
Regarding claim 14, Klinefelter teaches wherein the prerecorded content comprises an audio-visual recording of one or more individuals giving a presentation or other information comprising an audible component [para 0059-  audio and video feeds; 0061-0069 – audio and visual connection; para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103].
Regarding claim 15, Klinefelter teaches the interpretation comprises a video of the accepting user performing the prerecorded content in a non-audible language [para 0067-0069 – audio and video connections; 0089 -- CCD camera mounted with a laptop or separately so that the interpreter may immediately provide services anywhere in the world].        
Regarding claim 16, Klinefelter teaches a workstation of the accepting user comprises or is in operative communication with a visual input device and the converted response is recorded using the visual input device [para 0067-0069 – audio and video connections; 0089 -- CCD camera mounted with a laptop or separately so that the interpreter may immediately provide services anywhere in the world]; and the platform further comprises at least one component configured to transmit a signal of the prerecorded content to the workstation of the accepting user [para 0067-0069 – audio and video connections; para 0103].  

Klinefelter teaches a system, method, and apparatus for providing interpretive communication on a network.  Regarding claim 17, Klinefelter teaches a computer-aided communication system useful in making content accessible to users, the system comprising [Fig 1 and 2: para 0061-0070]
an interpretation platform comprising memory coupled with at least one server, the at least one server connected to a network and comprising at least one application capable of interacting with data stored at least partially in the memory of the interpretation platform [para 0043-0045 – interpreting system]; 
a workstation user interface (WUI) configured to at least facilitate recordation, editing and playback of content [para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content], the WUI comprises at least two portions, each portion having functionality that is accessible concurrently with functionality of the other portion, wherein at least one of the portions is configured to at least facilitate recordation, editing, and playback of visual content and at least one of the portions is configured to play audible content, record audible content, or both [para 0059-  audio and video feeds; 0061-0069 – audio and visual connection; para 0096 -- recordation of any or all of the communications and/or interactions of any of the parties; 0103 – where editing can be achieved by the user removing content that is not needed for interpretation or that should be replaced with additional content];  
a learning management system [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0082; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person] configured to provide a networked environment for the delivery of course content to the second set of credentialed users [para 0070-0071 -- responses sent to the user, where users are subscribers to the service that is password protected], the learning management system comprising: at least one learning management server [para 0055- online education beamed globally; para 0082],
 	one or more user interfaces through which the second set of credentialed users can access course content stored on one or more of the at least one learning management servers [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where storing teaching lessons is an obvious step requiring only routine skill in the art, so as to allow additional student access to coursework at a time that is more convenient for the student],
at least one of the one or more user interfaces comprising an interpretation request interface configured such that a requesting user of the second set of users can submit a request for interpretation to the at least one server of the interpretation platform , [para 0046 -- user may request the first available interpreter, 0061-0069 – user choice of icons for interpreting services] the request associated with prerecorded content [para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time], to be interpreted into a different language and different format [para 0090 – language translation; 0057; 0059 -- online exchange linking a network of qualified sign language interpreters, oral interpreters, simultaneous transcribers]; 
wherein the interpretation platform is configured to: 
receive, on the at least one server, a request for interpretation from a requesting user [para 0046 -- user may request the first available interpreter, 0061-0069 – user choice of icons for interpreting services];
identify, by executing at least one of the at least one application of the server, a first set of users, each of such users being human, [para 0044; 0046-0047; 0061-0069; para 0091-0092 – algorithm to select interpreter];
transmit the request for interpretation to the first set of users over the network [para 0046-0047 -- the user submits and transmits the information to the provider computer, representative person, department or digital agent; 0061-0069], 
provide prerecorded content to an accepting user of the first set of users [para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time], 
receive, on the server, a converted response that comprises an interpretation prepared directly from the prerecorded content, the interpretation comprising the accepting user performing an interpretation of the prerecorded content, [para 0103 -- the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time that they request] and
provide the converted response to only the requesting user or to a second set of credentialed users over the network [para 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected].  
Klinefelter fails to specifically teach each of the limitations/features in a single embodiment.  However, Klinefelter teaches [para 0131] it is understood that the present invention is capable of use in various other combinations and environments, and is capable of changes or modifications within the scope of the inventive concept as expressed herein.  Therefore, one having ordinary skill in the art at the time of the invention, given the multiple embodiments of features of Klinefelter and Klinefelter’s specific suggestion that various other combinations are possible, would have been able to combine the features of the various embodiments of the invention to determine an optimal operating combination so as provide a system, method and apparatus that provides an ability to locate and utilize an interpreter and/or translator quickly,  without having to maintain or provide a translator or interpreter to be constantly attending and personally present at a specific location of the user of the interpretation or translation services or efforts and that provides for utilization of these interpretive and/or translative providers via a network, as specifically suggested by Klinefelter [para 0022].
Regarding claim 18, Klinefelter teaches the WUI further comprises a project queue that lists interpretation projects available on the interpretation platform for a user of the first set of users accept, each interpretation project associated with a request for interpretation from a requesting user [para 0088 – boiler room interpreters that can handle overflow requests or allocation by the system or human dispatchers].  
Regarding claim 19, Klinefelter teaches project queue of an individual user of the first set of users is curated for the individual user based on characteristics associated with a profile of the individual user [para 0091-0093 – preferred interpreter can be selected based on skill set, experience, knowledge, previous communication].  
Regarding claim 20, Klinefelter teaches a method for facilitating sign language interpretation services over a network useful in making interpreted content available to users [Fig 1;2; para 0043-0045; para 0059 -- online exchange linking a network of qualified sign language interpreters, oral interpreters, simultaneous transcribers], the method comprising the steps of: 
providing a learning management system [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0082; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person] configured to provide a networked environment [para 0059-0060; 0066], for the delivery of online content to a first set of one or more users [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0059 -- online exchange linking a network of qualified sign language interpreters, oral interpreters, simultaneous transcribers; para 0082; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person], the learning management system connected to a network and comprising: 
at least one learning management server [para 0055- online education beamed globally; para 0082], 
one or more user interfaces through which the first set of one or more users can access content stored on one or more of the at least one learning management servers, at least one of the one or more user interfaces comprising an interpretation request interface - 57 -D2014-15-US-02 (JR) [para 0046 -- user may request the first available interpreter, 0061-0069 – user choice of icons for interpreting services] through which a requesting user of the first set can request interpretation of prerecorded content, [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where storing teaching lessons is an obvious step requiring only routine skill in the art, so as to allow additional student access to coursework at a time that is more convenient for the student], and 
a plurality of user devices in communication with the at least one learning management server, each user device capable of displaying at least one of the one or more user interfaces [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where online course beamed globally allows for a plurality of user devices to display the provided services via an interface if selectable icons (para 0063)],; 
receiving, on an interpretation platform over the network, a request for interpretation from a requesting user of the learning management system, the request submitted through the interpretation request interface of the learning management system [para 0046 – user accesses request web page; 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where online course beamed globally allows for a plurality of user devices to display the provided services via an interface if selectable icons (para 0063)]; 
transmitting the request for interpretation to a second set of human users over the network [para 0046-0047 -- the user submits and transmits the information to the provider computer, representative person, department or digital agent; 0061-0069], 
providing the prerecorded content to an accepting user of the second set via the interpretation platform [para 0055 -- In the education sector it suggests the possibility of online education beamed globally yet available simultaneously in a number of different language translations; para 0100 -- teach the hearing impaired person wherein the teacher needs that interpretation or translation in order to perform the teaching exercise with the hearing impaired person – where storing teaching lessons is an obvious step requiring only routine skill in the art, so as to allow additional student access to coursework at a time that is more convenient for the student; para 0103 -- a person may speak into a recording device and then at some later time, for example, 12 hours later, the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time; 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected]; 
converting the prerecorded content directly into a converted response comprising a performance of the accepting user interpreting the prerecorded content [para 0103 -- the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time that they request]; 
receiving, on the interpretation platform, a recording of the converted response; and [para 0103 -- the recording may be transliterated and then provided as desired to the hearing impaired person at a convenient time that they request]
making the recording of the converted response available to either or both the requesting user or the first set of one or more users network [para 0061-0071 – responses sent to the user, where users are subscribers to the service that is password protected].  
Klinefelter fails to specifically teach each of the limitations/features in a single embodiment.  However, Klinefelter teaches [para 0131] it is understood that the present invention is capable of use in various other combinations and environments, and is capable of changes or modifications within the scope of the inventive concept as expressed herein.  Therefore, one having ordinary skill in the art at the time of the invention, given the multiple embodiments of features of Klinefelter and Klinefelter’s specific suggestion that various other combinations are possible, would have been able to combine the features of the various embodiments of the invention to determine an optimal operating combination so as provide a system, method and apparatus that provides an ability to locate and utilize an interpreter and/or translator quickly,  without having to maintain or provide a translator or interpreter to be constantly attending and personally present at a specific location of the user of the interpretation or translation services or efforts and that provides for utilization of these interpretive and/or translative providers via a network, as specifically suggested by Klinefelter [para 0022].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659